Title: From Theodore Woodbridge to William Heath, 5 May 1782
From: Woodbridge, Theodore
To: Heath, William


                        
                            Dear General
                            Crompond May 5th 1782
                        
                        I have just been honored with your order of this date—& the Letters accompanying—shall furnish a Flag
                            tomorrow morning as early as possible—I shall have no inclination to relax in the least, on account of any favorable
                            intelligence from the enemy, or to omit the use of the precautions you have been pleased to mention.
                        Enclosed is a paper this day brought from below—It reported from below that two Regts of British Troops are
                            embarking. I am Sir with due respect your most Obedt servt
                        
                            T. Woodbridge
                        
                    